Case: 4:18-cv-01859-PLC Doc. #: 116 Filed: 10/12/20 Page: 1 of 5 PageID #: 1363




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 IAN WALLACE,                                      )
                                                   )
                Plaintiff,                         ) Cause No. 4:18-cv-01859-PLC
                                                   )
 vs.                                               )
                                                   )
 PHARMA MEDICA RESEARCH, INC.; TRIS                )
 PHARMA, INC.; ROXANE                              )
 LABORATORIES, INC.; HIKMA LABS,                   )
 INC.; and WEST-WARD COLUMBUS, INC.,               )
                                                   )
                Defendants.                        )


       DEFENDANT TRIS PHARMA, INC.’S STATEMENT OF UNDISPUTED FACTS

         COMES NOW Defendant, Tris Pharma, Inc. (“Tris”), by and through their undersigned

counsel, and for their Statement of Undisputed Facts to be included in their Motion for Summary

Judgment in accordance with Federal Rule of Civil Procedure 56 and Local Rule 4.01 states to the

Court as follows:

         1.    On December 9, 2019 Plaintiff, Ian Wallace, filed his Second Amended Complaint

against Hikma Labs, Inc., Pharma Medica Research, Inc. (“Pharma”), Tris and others for injuries

he allegedly sustained in contracting Hepatitis C during a blood drawing process at Pharma’s St.

Charles facility while participating in a medical study. See Second Amended Compliant, attached

hereto as Exhibit A.

         2.    There were two medical studies which were designed to test a new medications.

One of the medical studies was to test new medication designed, manufactured, supplied and

created by Tris. See Exhibit A ¶ 12.

         3.    Defendant Pharma operated a screening clinic and Phase 1 clinic in St. Charles,

Missouri. See Exhibit A ¶ 2.



                                               1
                                                                              1004374\306720537.v1
Case: 4:18-cv-01859-PLC Doc. #: 116 Filed: 10/12/20 Page: 2 of 5 PageID #: 1364




       4.      Pharma conducted studies of medications designed by others and included tests on

human volunteers. See Exhibit A ¶ 12.

       5.      These tests included health studies including blood draws. See Exhibit A ¶ 12.

       6.      Defendant Tris contracted with Pharma to conduct a study of a certain medication

provided by Tris. See Exhibit A

       7.      Plaintiff was a voluntary participant in the study. See Exhibit A ¶ 3.

       8.      Tris contracted with Pharma, where Pharma and Tris specifically agreed that

Pharma was not an agent of Tris.

       11. Independent Contractor Status

       11.1 It is understood and agreed that CRO is an independent contractor and will not have

any right to any of Tris benefits, not for any purposes be deemed or intended to be an employee of

Tris. CRO agrees to make any payments or withdrawing required by the Internal Revenue Code

of 1986, as amended, the regulations promulgated thereunder, social security and any related

statutes or regulations.

       11.2 It is further understood that CRO is not an agent of Tris and Tris is not an agent of

CRO and neither party is authorized to bind the other party with respect to any third party.

       See Master Service Agreement attached hereto as Exhibit B.

       9.      At all times relevant, Shabaz Kahn, M.D., was the vice president of clinical

operations at Pharma. See Deposition of Shabaz Khan, M.D., attached hereto as Exhibit C.

       10.     Pharma was a contract research organization that did clinical trials for

pharmaceutical companies. See Exhibit C, P. 6, L. 5-7.




                                                 2
                                                                                 1004374\306720537.v1
Case: 4:18-cv-01859-PLC Doc. #: 116 Filed: 10/12/20 Page: 3 of 5 PageID #: 1365




         11.   Pharma’s clinical location in St. Charles dealt with all clinical activities where

Volunteer participants came and participated in a study. See Exhibit C, P. 14, L. 23-24; P. 15, L.

12-17.

         12.   Part of what Pharma did was take a brand name medication and conduct testing on

the generic equivalent. See Exhibit C, P. 20, L. 5-9.

         13.   Pharma worked on a contract basis with pharmaceutical companies to test and

gather data for testing pharmaceuticals that the pharmaceutical companies wanted to market. See

Exhibit C, P. 19, L. 12-17.

         14.   Pharma conducted its studies pursuant to a protocol. See Exhibit C, P. 53, L. 6-8.

         15.   A scientific affair team and protocol writing team created the protocol for each

study. See Exhibit C, P. 56, L. 5-9.

         16.   The sponsor did not have input in creating the guidelines for a study. See Exhibit

C, P. 57, L. 3-6.

         17.   The guidelines required to be included in the protocol were determined by the FDA.

See Exhibit C, P. 57, L. 6-7.

         18.   Pharma had a team of protocol writers who drafted protocols for each study. See

Exhibit C, P. 61, L. 8-9.

         19.   The protocol writers were Pharma employees. See Exhibit C, P. 61, L. 19-20.

         20.   Pharma was required to draw blood from a needle stick rather than a catheter as the

FDA did not approve a device that was used on a catheter called a mandarin or an obturator.

Exhibit C, P. 81, L. 12-18.

         21.   The protocol governed how a particular study will be conducted. See Exhibit C, P.

102, L. 1-4.



                                                3
                                                                                1004374\306720537.v1
Case: 4:18-cv-01859-PLC Doc. #: 116 Filed: 10/12/20 Page: 4 of 5 PageID #: 1366




       22.     Each study’s protocol was prepared by a Pharma writing team which dictated a

study’s specific conduct. See Exhibit C, P. 103, L. 17-18.

       23.     Heather Jordan, M.D., worked as a principal investigator for Pharma from March

2015 until May 2019. See Exhibit D, Deposition of Heather Jordan, M.D., P. 12, L. 10-15; P 17,

L. 20-21.

       24.     Dr. Jordan’s duties included making sure each study to which she was assigned was

conducted according to the protocol. See Exhibit D, P. 21, L. 19-21.

       25.     Protocol (or study guidelines) governed everything ranging from what medication

to administer to the time a participant’s blood was to be drawn and tested. See Exhibit D, P. 22,

L. 9-13.

       26.     Protocol (or study guidelines) determined how the blood was to be drawn. See

Exhibit D, P. 22, L. 14-17.

       27.     Protocol (or study guidelines) governed how the entire study was to be conducted.

See Exhibit D, P. 23, L. 5-9.


                                HINSHAW & CULBERTSON LLP

                              By:       /s/ Terese A. Drew
                                    Terese A. Drew, #32030
                                 Angela S. McQuage, #63088
                                 701 Market Street, Suite 260
                                   St. Louis, MO 63101-1843
                                         P: 314-241-2600
                                         F: 314-241-7428
                                    tdrew@hinshawlaw.com
                                 amcquage@hinshawlaw.com
                        Attorneys for Defendants TRIS PHARMA, INC.




                                                4
                                                                               1004374\306720537.v1
Case: 4:18-cv-01859-PLC Doc. #: 116 Filed: 10/12/20 Page: 5 of 5 PageID #: 1367




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document
was electronically filed and served to counsel via the Court’s e-filing system on this 12th day of
October, 2020, addressed to the following attorney(s) of record:

Mr. Brian Wendler
Ms. Angie M. Zinzilieta
Mr. Paul E.H. Rademacher
WENDLER LAW, P.C.
900 Hillsboro, Suite 10
Edwardsville, IL 62025
P: (618) 692-0011
F: (618) 692-0022
wendlerlawpc@gmail.com

Attorneys for Plaintiff

Mr. Brian K. McBrearty
LITCHFIELD CAVO LLP
222 South Central Ave., Ste. 110
St. Louis, MO 63105
P: (314) 725-1227
F: (314) 725-3006
mcbreartyb@litchfieldcavo.com

Attorney for Roxane Laboratories, Inc.
Hikma Labs, Inc. and West-Ward Columbus,
Inc.

                                       /s/ Terese A. Drew




                                                5
                                                                                1004374\306720537.v1
